DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Terminal Disclaimer
The terminal disclaimer filed on 12/01/2021 was reviewed and approved.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “setting a sample point timing of a receiver circuit based on the data pattern received during the calibration operation; receiving a data strobe signal from the external memory chip device; determining an amount of drift between the reference clock signal and the received data strobe signal; and updating the sample point timing of the receiver based on the amount of drift” - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 2-8 indicated allowable. 
	Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “a tracking circuit to determine an amount of drift between the reference clock signal and the received data strobe signal, the tracking circuit to update the sample point timing of the first receiver circuit based on the amount of drift” - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 9-15 indicated allowable. 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “a tracking circuit to determine an amount of drift between the reference clock signal and a second signal received from the external chip device, the tracking circuit to update the sample point timing of the first receiver circuit based on the amount of drift.”  - which taught nor suggested by the prior art of record (PTO-892 and 1449).Therefore, claims 16-21indicated allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186